 
CONSULTING AGREEMENT
 
This Consulting Agreement (the “Agreement”) is made as of this 23rd  day of
April 2010, between Shrink Nanotechnologies, Inc., a Delaware corporation (the
"Company"), and Bruce Peterson (the "Consultant") and shall be effective upon
execution by the Company and the Consultant (the "Effective Date").  The Company
and the Consultant are collectively referred to herein as the “Parties.”


The Consultant has a long history of experiences and successes in a business
area which shall broadly be referred to as the diagnostics, life sciences and
biotech fields, and these fields are of particular interest to the Company.  The
Company wishes to retain the Consultant in a consulting capacity and as a member
of one or more panels (a “Panel”) of the chair of the Company's Product
Development and Commercialization Committee (Life Sciences) or such other
committee having similar duties of the Company (the “PDC”), and as a member of
the board of directors or co-manager of the Company’s wholly owned subsidiary to
be formed, Shrink Chips, LLC (“Shrink Chips”), and the Consultant desires to
perform such consulting services and serve on the board of Shrink Chips.
Accordingly, the Parties agree as follows:


1.           Services.  The Consultant will advise the Company's management,
employees and agents, at reasonable times, in matters related to the relevant
field of interest (“Field of Interest”), as requested by the Company and set
forth in Exhibit A attached hereto. Consultant will provide consulting services,
which shall amount to not less than two days per month, as reasonably requested
by the Company and as the Consultant’s schedule permits.    Consultation may be
sought by the Company over the telephone, in person, at the Company's offices or
another reasonable location or through written correspondence, and will involve
reviewing activities and developments in the Field of Interest.  Additionally,
Consultant may be requested to attend, to the extent Consultant’s schedule
permits, one or more in person meetings with other members of a Panel or the PDC
or attend investor, trade or science symposiums or shows from time to time upon
reasonable notice being given to the Consultant, in keeping with the terms of
this Agreement.


1.1           Strategic Parties.  As a part of this Agreement, Consultant is to
assist the Company in developing new relevant business relationships with
strategic parties in the United States and around the world.  For the purposes
Section 3.3 of this Agreement, any such party shall be referred to as a
“Strategic Party” and such a Strategic Party shall retain such a definition
under Section 3.3 of this Agreement until the earlier date of either (i) two
years subsequent to the Term, or (ii) immediately following the date which
Consultant is not serving as a member of the Company’s Board of Directors.


1.1.1           Consultant shall provide Company with reasonable notice (“SP
Notice”) of a referral to a potential Strategic Party.  For five (5) business
days following a SP Notice, Company shall have the right to disclose to
Consultant any prior business contacts or relationships with a potential
Strategic Party (a “Notice of Prior Contacts”).  In the event Company fails to
provide a Notice of Prior Contacts, such a potential Strategic Party shall
become a Strategic Party under Section 3.3 of this Agreement.


2.           Term and Termination.  The term of this Agreement will begin on the
Effective Date of this Agreement and will end on the first year anniversary
(based on a 360 day year containing four (4) ninety (90) day quarterly periods)
of this Agreement or upon earlier termination as provided below (the "Term");
provided, however, that the Term may be renewed, by mutual consent of the
Parties, for successive one-year periods. This Agreement may be terminated at
any time upon sixty (60) days written notice by either party.  The Consultant
agrees, following the termination of this Agreement or upon earlier request by
the Company, to promptly return all drawings, tracings, and all visual or
written materials in the Consultant’s possession that were supplied by the
Company in conjunction with the Consultant’s consulting services under this
Agreement, or generated by the Consultant in the performance of consulting
services under this Agreement.


3.           Compensation.  Consultant shall receive option based compensation
upon entering into this Agreement and cash compensation as follows:
3.1           Hourly Compensation; Commencing Six Month Anniversary of
Term.  Consultant shall be compensated an hourly fee of $250.00 for all work
requested to be performed by the Company, whether such work is performed by or
for the Company or its subsidiary after the six month anniversary of date of
entry into this Agreement.  The Parties agree that work assignments, if and as
they come along, will be made by the Company on an as needed basis and shall be
within budgets agreed to in advance so as to avoid payment dispute.


3.2           Option Based Compensation.  The Consultant shall, upon
commencement of the Term, receive a stock option grant, granting Consultant the
right to acquire 250,000 shares of the Company’s common stock, par value $.001
per share (the “Option Shares”), at an exercise price equal to the most recent
closing bid price of the Company’s common stock prior to the date of signing
hereof, which option will vest only upon the Company’s achieving of revenues
from sales of its Shrink Chips related products (or licensing revenues), of
$500,000 per annum, as reported on the first annual report indicating such
results.  The foregoing options will be exercisable through three years after
the date of this Agreement, and the number of Option Shares underlying the
option and the exercise price shall be adjustable in the event of forward or
reverse stock splits, combinations, recapitalizations or similar corporate
actions.


3.2.1           Consultant understands that any restricted shares, and any
securities issued in respect thereof, shall bear the following legend:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  THESE
SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS OR AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE.


3.3           Additional Success Fees.  The below success fees shall be paid
within ninety days subsequent to the end of the Company’s fiscal year end
(December 31) from cash received by the Company from either: (i) sublicensing
agreements the Company enters into with Strategic Parties or (ii) the sale of
goods or services to a Strategic Party.  Cash received by the Company related to
this Section 3.3 shall be referred to as “Strategic Party Cash.”  Consultant
shall be paid the greater dollar value in Success Fees as follows:


3.3.1           Net of all royalties and dividends payments, five percent (5%)
of sublicensing Strategic Party Cash received by the Company from a Strategic
Party; or


3.3.2           Net of costs of goods or services and a pro-rata allocation of
sales, general and administrative costs, three percent (3%) of the earnings
received by the Company from the sale of goods and services to or through a
Strategic Party.


3.3.3           Consultant shall work in good faith with the Company and its
board members, so as to avoid introducing Strategic Parties for whom other
Consultants may have already been in contact.  In the event that Consultant
introduces a Strategic Party in conjunction with the efforts of one or more
other consultants or persons receiving a fee from the Company for such services,
then the foregoing fees shall be split among the Consultant and such other third
parties in any way they desire, provided, however, that under no circumstances
shall the Company be required to pay multiple fees to Consultants and other
consultants or agents (i.e. fees multiple consultants in conjunction with the
introduction of a single Strategic Party).


3.4.            The maximum amount of payments which may become due to
Consultant under Section 3.3.1 and 3.3.2 and 3.3.3 shall be three million
dollars ($3,000,000).


3.5           The Company shall reimburse the Consultant for all pre-approved
and reasonable expenses incurred in the performance of this Agreement,
including, e.g., travel, lodging, meals and other approved expenses.


4.           Certain Other Contracts.  Company is aware that Consultant is
involved in several professional engagements with various commercial
entities.  The Consultant will not disclose to the Company any information that
the Consultant is obligated to keep secret pursuant to an existing
confidentiality agreement with a third party, and nothing in this Agreement will
impose any obligation on the Consultant to the contrary.  The consulting work
performed hereunder will not be conducted on time that is required to be devoted
to any other third party. The Consultant shall not use the funding, resources
and facilities of the any other third party to perform consulting work hereunder
and shall not perform the consulting work hereunder in any manner that would
give any third party rights to the product of such work.  The Consultant has
disclosed and, during the Term, will disclose to the President of the Company
any conflicts between this Agreement and any other relevant agreements binding
the Consultant.


5.           Direction of Projects and Inventions to the Company. Subject to the
Consultant's obligations under any confidentiality or other written obligations
to third parties (including academic institutions which Consultant is employed
by), during the Term of this Agreement, the Consultant will use his best efforts
to disclose to the President of the Company, on a confidential basis, technology
and product opportunities which come to the attention of the Consultant in the
Field of Interest, and any invention, improvement, discovery, process, formula
or method or other intellectual property relating to or useful in, the Field of
Interest (collectively "New Discoveries"), whether or not patentable or
copyrightable, and whether or not discovered or developed by Consultant.


6.           Inventions Discovered by the Consultant While Performing Services
Hereunder. The Consultant will promptly and fully disclose to the President of
the Company any invention, improvement, discovery, process, formula, technique,
method, trade secret, or other intellectual property, whether or not patentable,
whether or not copyrightable (collectively, "Invention") made, conceived,
developed, or first reduced to practice by the Consultant, either alone or
jointly with others, while performing services hereunder, whether for the
Company or any subsidiary or affiliate of the Company. The Consultant hereby
assigns to the Company all of his right, title and interest in and to any such
Inventions. The Consultant will execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain, and enforce patents or copyrights in any and all countries on such
Inventions. The Consultant hereby irrevocably designates the Secretary of the
Company as his agent and attorney-in-fact to execute and file any such document
and to do all lawful acts necessary to apply for and obtain patents and
copyrights, and to enforce the Company's or any subsidiary’s or affiliates’
rights under this paragraph. This Section 6 will survive the termination of this
Agreement.


7.           Confidentiality.


7.1           The Consultant acknowledges that, during the course of performing
his services hereunder, the Company (which, for purposes of this Section 7 shall
be deemed to be defined as the Company and any subsidiary of the Company) will
be disclosing information to the Consultant, and the Consultant will be
developing information related to the Field of Interest, Inventions, projects,
products, potential customers, personnel, business plans, and finances, as well
as other commercially valuable information (collectively "Confidential
Information"). The Consultant acknowledges that the Company's business is
extremely competitive; dependent in part upon the maintenance of secrecy, and
that any disclosure of the Confidential Information would result in serious harm
to the Company.  The Consultant agrees that the Confidential Information will be
used by the Consultant only in connection with consulting activities hereunder,
and will not be used in any way that is detrimental to the Company.  The
Consultant agrees not to disclose, directly or indirectly, the Confidential
Information to any third person or entity, other than representatives or agents
of the Company. The Consultant will treat all such information as confidential
and proprietary property of the Company.  The term "Confidential Information"
does not include information that (i) is or becomes generally available to the
public other than by disclosure in violation of this Agreement, (ii) was within
the relevant party's possession prior to being furnished to such party, (iii)
becomes available to the relevant party on a non-confidential basis, or (iv) was
independently developed by the relevant party without reference to the
information provided by the Company.  The Consultant may disclose any
Confidential Information that is required to be disclosed by law, government
regulation or court order. If disclosure is required, the Consultant will give
the Company advance notice so that the Company may seek a protective order or
take other action reasonable in light of the circumstances.  Upon termination of
this Agreement, the Consultant will promptly return to the Company all materials
containing Confidential Information as well as data, records, reports and other
property, furnished by the Company to the Consultant or produced by the
Consultant in connection with services rendered hereunder, together with all
copies of any of the foregoing. Notwithstanding such return, the Consultant
shall continue to be bound by the terms of the confidentiality provisions
contained in this Section 7 after the termination of this Agreement.


7.2           If the Consultant has a conflict of interest, or potential
conflict of interest, with respect to any matter presented at a meeting of the
PDC, he shall excuse himself from the discussion of such matter and at the time
of the execution of this Agreement, Consultant shall disclose and describe all
potential conflicts of interest that may arise from the execution of this
Agreement with respect to prior engagements Consultant is a party to.


8.           [Reserved.]


9.           Use of Name. It is understood that the name of the Consultant will
appear in disclosure documents required by securities laws, and in other
regulatory, administrative filings and public relations materials in the
ordinary course of the Company's business. The above-described uses will be
deemed to be acceptable uses.


10.           No Conflict: Valid and Binding. The Consultant represents that
neither the execution of this Agreement nor the performance of the Consultant's
obligations under this Agreement will result in a violation or breach of any
other agreement by which the Consultant is bound. The Company represents that
this Agreement has been duly authorized and executed and is a valid and legally
binding obligation of the Company, subject to no conflicting agreements.


11.           Notices. Any notice provided under this Agreement shall be in
writing and shall be deemed to have been effectively given (i) upon receipt when
delivered personally, (ii) one day after sending when sent by private express
mail service (such as Federal Express), or (iii) 5 days after sending when sent
by regular mail to the following address:
 
 
In the case of the Company:
In the case of the Consultant:
   
Shrink Nanotechnologies, Inc.
Attention: Bruce Peterson
2038 Corte del Nogal, Suite 110
____________________
Carlsbad, California 92011
_____, California 94506



or to other such address as may have been designated by the Company or the
Consultant by notice to the other given as provided herein.


12.           Independent Contractor: Withholding. The Consultant will at all
time be an independent contractor, and as such will not have authority to bind
the Company. The Parties acknowledge that this Agreement is not a contract
within the meaning of Section 2750 of the California Labor Code, and the
Consultant is not an employee of the Company for any purpose under the
California Labor Code.  Consultant will not act as an agent nor shall he be
deemed to be an employee of the Company for the purposes of any employee benefit
program, unemployment benefits, or otherwise. The Consultant recognizes that no
amount will be withheld from his compensation for payment of any federal, state,
or local taxes and that the Consultant has sole responsibility to pay such
taxes, if any, and file such returns as shall be required by applicable laws and
regulations. Consultant shall not enter into any agreements or incur any
obligations on behalf of the Company.


13.           Assignment. Due to the personal nature of the services to be
rendered by the Consultant, the Consultant may not assign this Agreement. The
Company may assign all rights and liabilities under this Agreement to a
subsidiary or an affiliate or to a successor to all or a substantial part of its
business and assets without the consent of the Consultant. Subject to the
foregoing, this Agreement will inure to the benefit of and be binding upon each
of the heirs, assigns and successors of the respective parties.


14.           Severability. If any provision of this Agreement shall be declared
invalid, illegal or unenforceable, such provision shall be severed and the
remaining provisions shall continue in full force and effect.


15.           Remedies. The Consultant acknowledges that the Company would have
no adequate remedy at law to enforce Sections 4, 5, 6 and 7 hereof. In the event
of a violation by the Consultant of such Sections, the Company shall have the
right to obtain injunctive or other similar relief, as well as any other
relevant damages, without the requirement of posting bond or other similar
measures.


16.           Governing Law; Entire Agreement; Amendment. This Agreement shall
be governed by the laws of the State of California applicable to agreements made
and to be performed within such State, represents the entire understanding of
the parties, supersedes all prior agreements between the parties, and may only
be amended in writing.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Shrink Nanotechnologies,
Inc.                                                                           Consultant






____________________________                                                                _____________________________
By: Mark L.
Baum                                                                                                
By: Bruce Peterson
Its:
CEO                                                                                                              
an individual
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A




Fields of Interest


The Consultant has reviewed information provided by the Company and other
information which may be publicly available on the world-wide-web, and is
familiar with the specific research efforts and business projects that the
Company is engaged in and is actively pursuing.  Additionally, Consultant has
previously met with representatives of the Company on an informal basis and has
some basic understanding of the technology the Company has access to and the
projects that the Company is pursuing.


The Company wishes to pursue the development of strategic relationships in order
to make its technologies commercially relevant and available in the US domestic
and international marketplaces.  More specifically, the Company is interested in
developing strategic relationships in the solar, biotech and biomedical
businesses.


Description of Services


Assist management of the Company by:


1.           Evaluate merger and acquisition opportunities in the diagnostics
field;
2.           Assist in shaping the general business direction of the Company;
3.           Participate in meetings with potential investors;
4.
Recruiting of Business Advisory Board Members, PDC members, prospective Board
members to the Company Board of Directors and Consultants to the Company;

5.           Recruiting full-time management and personnel to the Company;
6.           Reviewing the feasibility of the business goals of the Company and
developing strategies for achievingthem;
7.           Identifying and developing relationships with potential strategic
partners;
8.           Identifying, reviewing and advising the Company, in a form (oral,
writing or other) that is generallyacceptable by scientists advising
businesspersons in order to be reasonably commercially useful, as to themost
recent scientific advances in the Field of Interest, as well as other scientific
developments and intellectual property in the Field of Interest; and
9.           Providing advice, support, theories, techniques and improvements in
the Company's commercial productdevelopment activities.
10.
Manage the overall development, commercialization and implementation of the
manufacturing process for the biotech research tools and diagnostic technology,
including, without limitation, the stem disk family of products as further
described in the Company’s Stem Disk power point presentation.



CV


See Exhibit B


Prior Engagements and Potential Conflicts of Interest*


* Only include engagements which are either (i) within the past 3 years, and
(ii) relevant engagements prior to the past three years which may affect the
Consultant’s performance under this Agreement


Name of
Company                                                                                                Area
of Consultation

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
Exhibit B
Curriculum Vitae of Bruce Peterson





